Citation Nr: 0316100	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for memory loss, 
irritability and sleep problems, to include consideration as 
due to an undiagnosed illness.

Entitlement to service connection for aching joints, to 
include consideration as due to an undiagnosed illness.

Entitlement to service connection for skin rashes, to include 
consideration as due to an undiagnosed illness.

Entitlement to service connection for fatigue, to include 
consideration as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to April 1986, 
and from November 1990 to June 1991, including duty in the 
Southwest Asia Theater of Operations from February to May 
1991.  In addition, the veteran had several periods of active 
duty for training after June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for memory loss, irritability, and sleep 
problems, aching joints, skin rashes, and fatigue, to include 
consideration as being due to an undiagnosed illness.  Also 
denied in that decision was the issue of entitlement to 
service connection for heart problems.

In October 1999, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  In August 
2000, the Board remanded the issues currently on appeal, as 
well as the issue of entitlement to service connection for 
heart problems, for further development.  In a February 2003 
rating decision, service connection for atypical chest pain, 
claimed as cardiac problems, to include chest pain, angina, 
and/or arrhythmia was granted and an initial noncompensable 
rating was assigned.  As this represents a grant of the 
benefit sought, this issue is no longer before the Board.  
The other issues listed above, however, remained denied and 
are still before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not have objective indications of a 
chronic disability manifested by memory loss, irritability 
and sleep problems.

3.  The veteran does not have objective indications of a 
chronic disability manifested by aching joints.

4.  The veteran does not have objective indications of a 
chronic disability manifested by skin rashes.

5.  The veteran does not have objective indications of a 
chronic disability manifested by fatigue.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by memory loss, 
irritability and sleep problems was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness during Persian Gulf service.  
38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2002).

2.  A chronic disorder manifested by aching joints was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness during Persian 
Gulf service.  38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 
(2002).

3.  A chronic disorder manifested by skin rashes was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness during Persian 
Gulf service.  38 U.S.C.A. §§101(22), (23) and (24), 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 
(2002).

4.  A chronic disorder manifested by fatigue was not incurred 
in or aggravated by service, and may not be presumed to have 
been due to an undiagnosed illness during Persian Gulf 
service.  38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained or attempted to obtain records corresponding to 
medical treatment reported by the veteran and has afforded 
him VA examinations to assess the nature and etiology of his 
claimed disorders.  The Board notes that the veteran reported 
receiving treatment at the Dallas VAMC, the Red River Army 
Depot and the Darnall General Hospital at Fort Hood, Texas.  
The RO obtained VA treatment notes from the Dallas VAMC.  In 
addition, treatment notes from the Red River Army Depot are 
included in the veteran's service medical records.  A 
December 2001 letter from Darnall General Hospital is of 
record indicating that no treatment records for the veteran 
were located.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran reported 
being forgetful to recent events for two years, which was 
noted in a May 1994 annual physical training examination 
report.  The records are otherwise silent with regard to 
complaints or treatment related to memory loss, irritability 
and sleep problems.  A May 1994 annual physical training 
examination report noted that the veteran complained of 
aching joints.  No prior history of degenerative joint 
disease was noted.  A July 1995 annual physical training 
examination report noted that the veteran complained of 
painful joints, for three years.  In addition, the veteran 
reported having been forgetful for two years.  Service 
medical records indicate that the veteran was treated for 
psuedofolliculitis barbae in 1985, 1986 and 1990.  The 
records are otherwise silent for complaints or treatment 
related to any other skin disorder, including skin rashes.  
Finally, service medical records are silent with regard to 
complaints or treatment related to fatigue.

VA treatment records from the VAMC in Dallas, dated 1989 
through 1995, are silent with regard to treatment for any of 
the complaints at issue.

An August 1995 Persian Gulf examination report noted 
complaints of memory loss, irritability, aching joints and 
fatigue.  The veteran reported forgetting what he went to the 
store for.  In addition, the veteran stated he could not 
remember names and phone numbers.  The veteran stated that he 
was more irritable, and lost patience with his wife and 
children.  In addition, the veteran reported aching joints, 
typically the wrists, ankles and knees, and feeling tired all 
the time.  On examination, there were no deformities, 
effusions, edema, or crepitance of the joints in his 
extremities.  The spinal examination was negative.  The 
veteran's skin was clear.  His mental status examination was 
within normal limits.

A July 1996 statement submitted by a friend of the veteran 
indicated that he had noticed a change in his 
"mental/emotional" attitude.  The veteran's friend stated 
that he had no patience with co-workers and no tolerance for 
people who were "not up to his standard."

In a July 1996 statement, the veteran's wife reported that 
she had noticed a change in his mental and emotional 
attitude.  She noted that he snapped at his children.  She 
stated that, overall, he was very moody and insensitive to 
people's needs.  She also indicated that the veteran got 
tired quickly and took longer to do things than he used to.

A July 1996 VA mental disorder examination report noted that 
the veteran complained of memory loss, irritability and 
difficulty sleeping.  The examiner indicated that the veteran 
was "experiencing some anxiety which is reflected in the 
changes described," but the examiner was "uncertain of the 
source of this."  He concluded that there was no psychiatric 
diagnosis to make.

A July 1996 VA general medical examination report stated that 
the veteran was seen for the following complaints:  aching 
joints, irritability, rashes, memory loss, sleep problems, 
and fatigue.  The veteran reported intermittent pain in his 
knees and wrist, usually late in the day or in the evening.  
He also stated that he was irritable, had no patience, and 
got mad easily.  With regard to the skin rash, the veteran 
reported a rash in the groin area.  The veteran reported that 
he forgot to do things on his job or to do things his wife 
requested.  Finally, the veteran stated that he felt tired 
all the time.  The examiner stated that the general physical 
examination was unremarkable.

The veteran and his wife testified before a Veterans Law 
Judge at a hearing held at the RO in October 1999.  The 
veteran stated that he began to experience all his problems 
after serving in the Persian Gulf, sometime in 1992.  He 
indicated that he was forgetting things, was irritable and 
lacked patience and sensitivity.  He also noted that he was 
sleeping less at night.  With regard to his aching joints, 
the veteran testified that he used a variety of over-the-
counter remedies.  He stated that he experienced fatigue 
irregularly.  He noted that sometimes he did not have the 
energy he normally used to have.  He testified that he first 
noticed a rash in his groin area in the summer of 1992.  The 
veteran's wife testified that the veteran was different when 
he came back from Saudi Arabia.  She stated that he had a 
different energy level.  She indicated that he no longer did 
a lot of things for her that he used to, like helping to 
maintain her car.  She also stated that she had noted his 
sleepiness and he had tremors in his sleep.

A February 2003 VA general medical examination report noted 
that the veteran reported developing a skin rash on the groin 
and scrotum shortly after returning from the Persian Gulf.  
The veteran stated that he had seen a doctor once or twice 
who had prescribed creams.  He reported that the rash had 
cleared up after two to three years.  He went on to indicate 
that he still had dryness and an itching sensation in the 
area.  On examination, the scrotal area and groin were 
"completely free of rash."  The examiner indicated there 
was no skin rash at that time and he could not offer a 
diagnosis.

A February 2003 VA psychiatric examination report stated that 
the examiner reviewed the claims file.  He noted that the 
veteran had not been to see anyone for his nerves or mental 
problems.  The veteran reported a slight startle reaction, 
but otherwise did not complain of symptoms.  He was 
"uncertain as to whether he...got something from Desert 
Storm."  The examiner stated that there was no psychiatric 
disorder.

A February 2003 VA joint examination report noted that the 
examiner reviewed the claims folder.  The veteran reported 
having problems with his joints, which was usually 
bilaterally equal in the ankles, the knees, the elbows and 
the wrists.  He complained of pain and stiffness in his 
joints.  The examiner stated that the diagnosis was negative 
orthopedic examination for the knees, ankles, wrists, and 
elbows.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  Inactive 
duty training means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  See 38 U.S.C.A§ 101(23); 38 C.F.R. § 3.6(d).  ADT 
(e.g., the annual 2-week training period) is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 C.F.R. § 3.6(c)(1).

The chronicity provision of 38 C.F.R. § 3.303(b) (2002) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001."  
The presumptions were amended to allow service connection to 
be presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes are effective March 1, 2002.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for either memory loss, irritability and 
sleep problems, aching joints, skin rashes or fatigue, to 
include consideration as due to an undiagnosed illness.  The 
Court has held that in order to establish service connection, 
there must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The Board notes that the veteran does not 
have a currently diagnosed disability for which direct 
service-connection may be granted.  

The veteran testified at his October 1999 hearing that he 
began experiencing his symptoms in the summer of 1992.  He 
stated that he believed his conditions were a result of his 
service in the Persian Gulf.

The Board finds, however, that the veteran has not presented 
evidence of objective indications that he has chronic 
disabilities manifested by memory loss, irritability and 
sleep problems, aching joints, skin rashes or fatigue.  As 
discussed, objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  The only evidence of the claimed disorders 
that has been presented is the veteran's own subjective 
complaints.

Service medical records indicate that the veteran reported a 
history of aching joints and forgetfulness in May 1994 and 
July 1995.  However, the veteran's treatment records during 
service do not contain complaints or objective indications of 
memory loss, irritability, or sleep problems, aching joints, 
skin rashes or fatigue.

An August 1995 Persian Gulf examination report noted the 
veteran's complaints.  However, his physical and mental 
examinations were within normal limits.  Likewise, the 
January 1996 VA mental disorder and general medical 
examination reports were negative for relevant findings or 
symptomatology.  The January 1996 mental disorder examination 
report did note that the veteran "was experiencing some 
anxiety which is reflected in the changes described," but 
the examiner was "uncertain of the source of this 
[anxiety]."  The July 1996 VA general medical examination 
report noted that it was an unremarkable examination.

Likewise, the February 2003 VA general medical examination 
report noted that the veteran's groin was "completely free 
of rash."  The February 2003 VA psychiatric examiner noted 
that the veteran had reported that he had not seen anyone for 
nerves or mental problems.  The orthopedic examination of the 
knees, ankles, wrist, and elbows was noted to be normal in 
the February 2003 VA joint examination report.

The Board acknowledges the testimony of the veteran and his 
wife, and the lay statements of record attributing the 
veteran's complaints related to service in the Persian Gulf.  
However, as the record does not reflect that the veteran, his 
wife, or his friend possess a recognized degree of medical 
knowledge, while they are competent to describe symptoms, 
their assertions as to the existence, nature and etiology of 
the veteran's current disabilities are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has also not presented evidence of lost time from 
work or other nonmedical indications of the disorders 
currently at issue.  Based on the evidence, the Board finds 
that the veteran does not have objective indications of what 
could reasonably be considered to constitute "chronic 
disability" manifested by memory loss, irritability and 
sleep problems, aching joints, skin rashes or fatigue.  Thus, 
the veteran has not met one of the essential elements under 
38 C.F.R. § 3.317.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that memory loss, irritability, and sleep 
problems, aching joints, skin rashes and fatigue may not be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service, nor may they be properly considered as 
having inservice origins.


ORDER

Service connection for memory loss, irritability and sleep 
problems, to include consideration as due to an undiagnosed 
illness is denied.

Service connection for aching joints, to include 
consideration as due to an undiagnosed illness is denied.

Service connection for skin rashes, to include consideration 
as due to an undiagnosed illness is denied.

Service connection for fatigue, to include consideration as 
due to an undiagnosed illness is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

